Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-25-2008

Gonzales v. Comm of PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2901




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Gonzales v. Comm of PA" (2008). 2008 Decisions. Paper 981.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/981


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                         No. 07-2901


                        STEVEN GONZALES; SONIA PACHEO,


                                                           Appellees,

                                               v.

         COMMONWEALTH OF PENNSYLVANIA; COUNTY OF LEHIGH,
   PENNSYLVANIA; EDWARD SWEENEY, in his official capacity as Director of
Corrections for Lehigh County, Pennsylvania; DALE A. MEISEL, individually and in his
                 official capacity as Warden of Lehigh County Prison;
    TIMOTHY CARVER, individually and in his official capacity as Warden of the
                    Lehigh County Community Corrections Center,

                       COMMONWEALTH OF PENNSYLVANIA,
                                           Appellant.


                      On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                     (No. 06-cv-5471)
                     The Honorable Thomas M. Golden, District Judge


                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 15, 2008

    Before: McKEE and GARTH, Circuit Judges, and RODRIGUEZ, District Judge *




       *
        The Honorable Joseph H. Rodriguez, Senior District Judge for the United States District
Court, District of New Jersey, sitting by designation.
                                   (Filed: June 25, 2008)


                                OPINION OF THE COURT


RODRIGUEZ, District Judge

       This is an interlocutory appeal from a June 6, 2007 denial of the Commonwealth of

Pennsylvania’s motion to dismiss Count I of the Appellees’ Complaint based on judicial

immunity. Jurisdiction is asserted under the collateral order doctrine. This Court has

plenary review over the refusal to grant a motion to dismiss for failure to state a claim.

Merle v. United States, 351 F.3d 92, 94 (3d Cir. 2003).

                                              I

       Appellees Steven Gonzales and Sonia Pacheo are deaf. On December 16, 2004, a

Lehigh County police officer arrested Steven Gonzales at his place of work pursuant to

bench warrants for unpaid parking tickets. Gonzales was taken to the office of

Pennsylvania Magisterial District Justice Michele Varricchio, the presiding judicial

officer of Pennsylvania Magisterial District Court 31-1-03 in Lehigh County. Sonia

Pacheo, Gonzales’s mother, followed Gonzales to the court, where the Lehigh County

Sheriff demanded that she surrender her driver’s license. It was then discovered that she

also had outstanding parking tickets. As a result, bench warrants were issued against her.

       Justice Varricchio ordered Gonzales and Pacheo to proceed with a hearing after

refusing their requests for a qualified sign language interpreter. Even though a qualified


                                              2
interpreter was available, Justice Varricchio ordered Gonzales’s brother Harley Gonzales

to interpret. It is not disputed that he is familiar with sign language. The Complaint

asserts that neither Gonzales nor Pacheo were advised of their rights to remain silent, to

obtain an attorney, or to have an attorney appointed if they could not afford one. Justice

Varricchio then allegedly elicited incriminating statements from Gonzales and Pacheo

concerning the parking tickets, and ordered them detained at the Lehigh County prison

until the tickets were paid.

       Appellees were taken to the Lehigh County prison and forced to read and sign

documents without having them explained by a qualified interpreter. They were not made

aware of the prison policies and accommodations for the deaf, including access to a

teletypewriter (“TTY”) telephone.

       Pacheo spent twenty four hours in the Lehigh County prison and was not released

until a relative was able to arrange for payment of her parking tickets. Gonzales spent a

week in the Lehigh County prison during which time he was refused a written request for

the use of a TTY telephone and was harassed for being deaf by prison employees and

inmates. Further, prison employees ignored, for several days, his requests for medical

attention for asthma and a problem with his right foot. Finally, Gonzales’ wife and

mother were turned away by prison personnel when they attempted to visit him because

he was unaware that he had to submit a visitor list.

       After seven days at Lehigh County prison, Gonzales was again taken before Justice



                                             3
Varricchio, and this time was granted a qualified interpreter. He alleges that his request

to speak with legal counsel was denied. He was transferred from the Lehigh County

prison to a work release program at the Lehigh County corrections center. At the

corrections center, Gonzales was given limited access to a TTY phone in the evenings,

but was unable to contact prospective employers during business hours and thus was

unable to benefit from the work release program. Gonzales was released from the

corrections center after approximately forty five days.

                                             II

       In Count I of their Complaint, Gonzales and Pacheo seek damages against the

Commonwealth of Pennsylvania 1 for failure to provide reasonable accommodations as

required by the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12131, and the

Rehabilitation Act ("RA"), 29 U.S.C. § 794. As against the Commonwealth, Plaintiffs

contend that the failure to train and supervise the judicial officers in the Commonwealth’s

Unified Judicial System and/or magisterial court system concerning the provision of

reasonable accommodations to individuals qualifying as disabled under the ADA and the

RA deprived them of an opportunity to exercise their constitutional rights.

       The Commonwealth moved to dismiss Count I of the Complaint, because the

Rooker-Feldman Doctrine applied to divest the court of jurisdiction, and judicial


       1
        Also sued, under the ADA, RA, and 42 U.S.C. § 1983, were Lehigh County, the Director
of Corrections for Lehigh County, the Warden of Lehigh County Prison, and the Warden of
Lehigh County Community Corrections Center. Justice Varricchio was not named as a
defendant.

                                             4
immunity applied to insulate the actions of Magisterial District Justice Varricchio. The

Commonwealth also asserts that the Eleventh Amendment provides it with immunity

from a claim of failure to train, or for denial of access to courts, under 42 U.S.C. § 1983.

Appellees maintain, however, that their claim against the Commonwealth was brought

under the ADA, 42 U.S.C. § 12131, for failure to provide adequate accommodations to

the disabled participating in or exposed to government action, not 42 U.S.C. § 1983.

       The District Court found that the Rooker-Feldman Doctrine was inapplicable to

the claim that Appellees were deprived of reasonable accommodations due to the failure

to train judicial officers and that the issue of judicial immunity was not implicated

because the District Justice was not a party. It also explained that the Supreme Court of

the United States determined that Congress unequivocally expressed its intent to abrogate

the states’ sovereign immunity to claims under Title II of the ADA in Tennessee v. Lane,

541 U.S. 509, 533-34 (2004) and United States v. Georgia, 546 U.S. 151 (2006).

       The Commonwealth appealed, arguing that it could not be sued under the ADA for

failure to train a judicial officer performing discretionary judicial acts in judicial

proceedings because if the judge was sued in her official capacity, she would be afforded

absolute immunity. The Commonwealth argued three issues before the District Court: (1)

the Rooker-Feldman Doctrine; (2) sovereign immunity; and (3) declaratory relief. The

Commonwealth only raises the second issue – sovereign immunity – on appeal. As to this

issue, we have appellate jurisdiction under the collateral order doctrine. P.R. Aqueduct &



                                               5
Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 147 (1993). We lack jurisdiction

under the collateral order doctrine to review the remaining two issues. See Bryant v.

Sylvester, 57 F.3d 308, 312-16 (3d Cir. 1995). Further, the Commonwealth contends that

this Court has not recognized a cause of action under the ADA for failure to train judicial

officers.

                                             III

       In our review of a District Court’s ruling, we apply the same standard of review as

the District Court. See MBIA Ins. Corp. v. Royal Indem. Co., 426 F.3d 204, 209 (3d Cir.

2005). To withstand a motion to dismiss, the plaintiff’s factual allegations must be

“enough to raise a right to relief above the speculative level on the assumption that all of

the complaint’s allegations are true (even if doubtful in fact).” Bell Atl. Corp. v.

Twombly, 127 S. Ct. 1955, 1965 (2007) (internal citations omitted).

       After an independent examination of the record, we are satisfied that the District

Court’s judgment should be affirmed. Sovereign immunity is the only issue presented in

this appeal, and it is the only issue over which we have jurisdiction. Inasmuch as we hold

that the District Court did not err in denying the Commonwealth’s motion to dismiss on

the grounds of sovereign immunity, we will affirm the District Court.2 The order denying

the Commonwealth’s motion to dismiss on judicial immunity grounds therefore will be




       2
        Justice Varricchio’s refusal to provide an interpreter, in performance of her
“judicial function,” is not at issue because she has not been named as a Defendant.

                                              6
affirmed.




            7